Citation Nr: 0723655	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-30 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from June 1995 to October 
1995 and from January 1998 to July 1999, when she was 
discharged on account of disability.

The veteran presented sworn testimony in support of her 
appeal during a hearing held at the RO before the undersigned 
Veterans Law Judge in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on her part is required.


REMAND

Historically, the veteran had an episode of back pain in 
January 1998.  She was given physical therapy and 
subsequently released from active duty on account of physical 
disability related to back pain.  Service connection for 
lumbar degenerative disc disease was granted in a February 
2000 rating decision and a 10 percent disability rating was 
assigned, reflecting mild intervertebral disc syndrome.  

In a claim for an increased rating filed in September 2001, 
the veteran contends that the currently-assigned 10 percent 
disability rating is inadequate to compensate her for the 
pain and functional impairment resulting from her service-
connected lumbar spine disability.  She claimed that she had 
sought treatment from the VA emergency room upon several 
occasions.  She asserts that she suffers from severe aching 
and continual throbbing in her back and also that she 
experiences shooting pain down her leg two to three times a 
week, with pain so severe as to incapacitate her two to three 
times a month.  During the March 2007 hearing on appeal, she 
claimed that she cannot work due to her back pain and these 
incapacitating episodes.  She also testified that she was 
beginning to experience some incontinence, but that she had 
not, as of the date of the hearing, been able to get an 
appointment with the VA medical system to address the 
incontinence problems.  

In connection with this claim, the RO obtained some VA 
treatment records.  However, emergency room records were not 
included.  As the records which are available for review do 
not reflect the incapacitating episodes or level of pain 
which the veteran asserts she has, records reflecting 
emergency treatment would be helpful to adjudicators in 
reviewing this claim.  Furthermore, any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Assuming that the veteran has sought treatment 
for any additional symptoms of incontinence since the date of 
the hearing, recent outpatient treatment records should be 
obtained as well.

With regard to the veteran's claim that she is unable to work 
due to her back pain, the Board notes that the purpose of VA 
disability compensation is to recompense veterans for the 
"average impairment in earning capacity resulting from" 
service-connected disability.  38 C.F.R. § 4.1.  At this 
time, the evidence of record does not support the veteran's 
statement that she is rendered unable to work due to her back 
pain.  Thus, upon remand, additional information regarding 
her employment and the reasons for its termination should be 
sought.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in her 
claims file for inclusion in the file, 
including records of outpatient treatment 
subsequent to 2003 and all records 
reflecting emergency room treatment 
within the Louisiana and Texas VA 
healthcare systems.  

2.  The veteran should be requested to 
provide information regarding her former 
employers and the appropriate forms 
should be sent to those employers for 
verification as to the reason(s) why the 
veteran left their employ.
3.  If, based upon the evidence obtained 
pursuant to the above requests, 
adjudicators deem that another VA 
examination is warranted, such 
examination should be provided.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful to the resolution of this 
claim should be accomplished in 
conjunction with the examination.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

